Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The application has been amended as follows: claims 1-18 remain pending in the application.
In an attempt to overcome the rejections by the prior art and the 112b set in the previous office action, Applicant has amended to claims to change a scope of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (JP2015154030) in view of Arai et al (US 2002/0025656).

a pressing body portion (10) and a vision hole (10b, Figure 3B) penetrating the body portion (Figures 2, 4-5);
a vision camera (12, Figures 2, 4-5) above the vision hole; and
a suction picker (12c, Figures 3A-B) comprising a fixing portion (a portion of a bottom surface of the collet 10) configured to fix a first unit substrate (a chip 23) in a vacuum suction manner (Para. 22 “suction ports 10c”), the fixing portion being spaced in a lateral direction from the vision hole (both Figures 3A-B shows the suction 10c is spaced in a lateral direction from the vision hole 10b).
However, Sekiya fails to show a pressing pad.
Arai shows a suction device (712, Figure 5) having an elastic pad (4, Para. 34) for suction a chip (T).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressing body of Sekiya to have a transparent rubber, as taught by Arai, in order to prevent any damage from a contact between the pressing pad and the workpiece (substrate or chip).
Regarding claims 2-3, since the pressing pad added in the pressing body (a bottom of the collet 10) of Sekiya, the modified apparatus of Sekiya shows that the pressing pad further includes a pressing portion (a portion of the elastic pad 4 of Arai) below the body portion, and the vision hole penetrates the body portion and the pressing portion, wherein the pressing portion is formed of an elastic material (Para. 34 of Arai). See the modification in claim 1 above.

Regarding claim 5, the modified apparatus of Sekiya shows that the body portion is ring-shaped in a plan view (both figures 3A-B have a portion or a circular suction or a ring-shaped suction).
Regarding claim 6, the modified apparatus of Sekiya shows that a stage (a holding table 4 of Sekiya) to support a plurality of unit substrates including the first unit substrate (Figure 4 of Sekiya).
Regarding claim 7, the modified apparatus of Sekiya shows that at least one alignment mark is formed on each of the unit substrates (Figure 1 and Para. 14 of Sekiya “Each of the devices 15 includes a characteristic pattern 17 composed of an element, a wiring, and the like” and Para. 24 “a detection unit 18 a that detects the pattern 17 of the device 15 based on an image captured by the camera 12”), and the vision camera is configured to recognize the at least one alignment mark through the vision hole.
Regarding claim 8, the modified apparatus of Sekiya shows that the pressing pad is movable downward in a z-axis direction to press each of the unit substrates (see the modification in claim 1 and see arrows in Figures 4-5 of Sekiya).
Regarding claim 9, the modified apparatus of Sekiya shows that the pressing pad and the suction picker are movable downward in the z-axis direction to be concurrently placed in contact with the first unit substrate (see the modification in claim 1 and see arrows in Figures 4-5 of Sekiya).

a distance from the top surface of the stage to the pressing pad is defined as a second height (Figure 5), but it is not clear that a value obtained by dividing the second height by the first height is in a range 0.4 to 0.5.
Therefore, it would have been obvious to one having ordinary skill in art at the time the invention was made to have the value obtained by dividing the second height by the first height of any reasonable range including the claimed range (0.4 to 0.5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, orientation, and focal length of the camera requirements to be manufactured.
Regarding claim 11, the modified apparatus of Sekiya shows that the vision camera and the vision hole are aligned in a z-axis direction (Figures 4-5 of Sekiya).
Regarding claim 12, the modified apparatus of Sekiya shows that a connecting portion (a portion of the collet 10, Figures 2, 4-5 of Sekiya) connecting the pressing pad and the vision camera.

Regarding claim 14, the modified apparatus of Sekiya shows all of the limitations as stated in claim 1 above including a planar area recognized by the vision camera is defined as a vision area (Figure 2 of Sekiya,  the camera 12 has a vision area or a viewing area on a planar surface of the table 4), a planar area occupied by the vision hole is defined as a penetration area (Figure 2 of Sekiya, the camera has a viewing area or a penetration area through the hole 10b is intrinsically equal or smaller than the vision area).
However, a value obtained by dividing the area of the penetration area by the area of the vision area is equal or less than 1, but it is not clear within in a range 0.8 or greater.
Therefore, it would have been obvious to one having ordinary skill in art at the time the invention was made to have the value obtained by dividing the area of the penetration area by the area of the vision of any reasonable range including the claimed range (0.8 or greater), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on optics and the camera that requirement to be 
Regarding claim 15, the modified apparatus of Sekiya shows a center of the vision area and a center of the penetration area are on a same line parallel to a Z-axis direction (see Figures 4-5 of Sekiya . Since the camera is directly above and centered the hole 10b). 
Regarding claim 16, the modified apparatus of Sekiya shows that the vision camera, the pressing pad, and the suction picker are connected to one another and are movable as one integral body (because there is a body of the collet 10 having the vision hole and the suction as seen in Figures 4-5 of Sekiya).
Regarding claim 17, the modified apparatus of Sekiya shows that the fixing portion is spaced in the lateral direction from the pressing pad (see the discussion in claim 1 above for the pressing pad and Figure 3A, the portion 10a is spaced from the portion formed the hole 10b in the lateral direction).
Regarding claim 18, the modified apparatus of Sekiya shows that the fixing portion comprises a suction pad (see the discussion in claim 1 above for the pressing pad and Figure 3A, the portion 10a is spaced from the portion formed the hole 10b in the lateral direction, therefore, the modification in claim 1 above would have involved only routine skill in the art to accommodate the aforementioned requirements; there are two pads on the bottom of the collet 10. One is for the portion 10a and other is for the portion formed the hole 10b).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724     



/GHASSEM ALIE/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                                                                                                                                     02/25/2022